Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 7-26, 29 and 30 are pending and examined. Claims 3-6, 27 and 28 have been cancelled.

Examiner’s Comment
Applicant should note that the instant application has been transferred from Examiner Stephen Uyeno formerly of art unit 1662 to Examiner Jason DeVeau-Rosen of art unit 1662, and that all further correspondence should be addressed to Examiner DeVeau-Rosen.
Applicant should further note the rejections as set forth in the Office action dated 17 February 2022 are hereby withdrawn, and new grounds of rejections are presented herein. Moreover, the Examiner has addressed Applicant’s arguments where possible and appropriate in an effort to expedite prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-26, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method treating a portion of a plant to increase secondary leaf biomass. The specification describes that a portion of a plant is any part thereof including protoplasts and further describes that secondary leaf biomass it that which is obtained from leaves and petioles and is not derived from primary leaf biomass (¶ 0082; see ¶ 0063; see also ¶ 0059).
Thus, the metes and bounds of the claim are indefinite because it is not clear how treated protoplasts lead to an increase in secondary biomass such as leaves and petioles. Claim 30 recites the same limitation and is therefore rejected for the same reason as provided for claim 1.
The claim also recites the limitation “of about” 100 to 700 ppm of a cytokinin. The specification fails to define “of about” with respect to ppm of cytokinin. Therefore, the metes and bounds of the claim are indefinite because it is not clear, for example, if “of about” 100 ppm cytokinin means about 50 ppm cytokinin (e.g., see ¶ 0077). The same issue is present for limitations with respect to time of treatment.
Claim 30 recites the same limitations and is therefore rejected for the same reason as provided for claim 1.
Claim 10 makes reference to primary stems “(P2)” and young leaves from primary stems “(P1)”. Meanwhile, the specification describes that primary leaves are referred to as “P1”. Thus, it is not clear if P2 and P1, respectively, refer to leaves or stems.
Moreover, the limitations “intermediate” and “young” render the claim indefinite because it is not clear if “intermediate” and “young” refer to age of the leaf or the position of the leaf on the plant (e.g., see Figure 7 versus description at ¶ 0062). Claims 11 and 12 present the same issue and are therefore rejected for the same reason.
Claims 2, 7-9, 13-26 and 29 are rejected for depending upon rejected base claims and for failing to remedy the issues of indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 7-26, 29 and 30 are drawn broadly to methods for increasing yield of any conceivable heterologous protein of interest in mature tobacco plants by treating the plant with 100-700 ppm 6-BAP to increase secondary leaf biomass, introducing one or more nucleic acids encoding the heterologous proteins of interest, incubating the plant and harvesting the plant.
The specification describes that an increase in the amount of secondary leaf biomass resulting from two specific light treatments yields an increase in HA protein compared to primary leaf biomass (p. 37, ¶ 00130 and 00131). The specification concludes that by increasing the growth of secondary leaf biomass prior to infiltration and harvest results in increased biomass of protein of interest (p. 38, ¶ 00133). Similar results were observed when 6-BAP was applied prior to producing HA (p. 41, ¶ 00144).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe the production of a representative number of species from the broad genus of heterologous proteins produced under the myriad of conditions to produce said protein as broadly encompassed by the claims.
Moreover, the specification fails to describe, in fact, the production of a representative number of species from the broad genus of heterologous proteins under the myriad of conditions to produce said protein as broadly encompassed by the claims.
This description is critical in light of the state of the art, which describes that biomass increase and heterologous protein are not correlated in so far as plants with the highest biomass grown under higher temperatures and light do not have the highest protein yield when grown under the same conditions (Stevens et al, 2000, Plant Physiology, 124: 173-182: see Figures 3 and 4; see also p. 179, col. 2, ¶ 1).  Moreover and importantly, proteolytic degradation is a serious obstacle for the production of antibodies in tobacco (p. 179, col. 2, ¶ 1; p. 173, col. 2, last ¶ bridging p. 174).
Applicant’s own admission demonstrates this point: cultivating Nicotiana plants in the presence of 100 to 700 ppm of a cytokinin led to a selective and targeted increase in secondary leaf biomass which resulting a surprising increase in the yield of heterologous protein produced in said plants (Applicant reply dated 16 August 2022, p. 16, ¶ 2 and 3). Moreover, this is not considered tantamount to the production of proteins of interest in fully mature tobacco plants.
Here, the claims encompass mature tobacco plants where proteolytic degradation will prevent the accumulation of functional proteins of interest without reciting the necessary method steps to prevent said degradation. Furthermore, the claims fail to recite the growth conditions required to produce heterologous proteins as claimed.
	Therefore, without describing the production of a representative number of heterologous proteins in the methods as broadly claimed, the lack of working examples, and the state of the art which describes that production of heterologous proteins in tobacco is not trivial, the skilled artisan would not be of the opinion that Applicant possesses the methods as broadly claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michoux et al (Pub. No. US 2012/0297507 A1) in view of Fujiuchi et al (2014, Plant Biotechnology, 31:207-211 with a public availability date of 27 May 2014), and in further view of Xie et al (2003/2004, Tobacco Science, 46:17-23).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Michoux et al claim a method for producing leafy biomass from undifferentiated tobacco cells by contacting them with an agent that promotes differentiation wherein the agent is 6-BAP and wherein the method is used to produce a polypeptide of interest such as a therapeutic polypeptide or a biopharmaceutical (see claims 1, 2, 10, 11 and 21).
	These methods solve the prior art problem of slow growth and low yields of recombinant protein (¶ 0014; see also ¶ 0043-0047). The amount of light for growth conditions may be readily optimized (¶ 0015). Transient or stable transformation may be used to produce the protein of interest (¶ 0065-0066).
	Thus, while Michoux et al reasonably teach, suggest and provide motivation for using 6-BAP to increase tobacco cell growth for the production of a recombinant protein, the issue is whether one would have found it obvious to treat a tobacco plant with 6-BAP prior to Agrobacterium transformation for the production of an influenza HA protein.
	Fujiuchi et al addresses what Michoux fails to teach: different N. benthamiana growth conditions prior to transformation can affect recombinant influenza HA content per unit of leaf fresh weight (see Abstract; p. 210, col. 2, ¶ 1). Different nutrient concentrations were supplied on day 28 after seeding (p. 208, col. 2, ¶ 3). Thus, Fujiuchi et al teaches treatment of plant prior to introducing a nucleic acid as claimed.
Fujiuchi et al teach that plant growth conditions likely influence the level of recombinant protein production, that light intensity can influence recombinant protein production, and that optimizing plant growth conditions should be a fundamental approach to increasing production of plant made pharmaceutical proteins  (p. 207, col. 2, last ¶ bridging p. 208; see also p. 210, col. 2, ¶ 1).
Xie et al teach that it was known in the art the 6-BAP can increase growth in 10 different Nicotiana species for producing plant based pharmaceutical proteins (see Abstract; see also Table 1; see p. 21, col. 1, ¶ 1). Xie et al teaches the importance of producing these proteins in tobacco plants: high levels of expression, high biomass production and non-food use (p. 17, col. 1, ¶ 1).
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Michoux et al by treating tobacco plants with 6-BAP prior to transformation because it was well known that different growth N. benthamiana growth conditions prior to transformation can affect recombinant influenza HA content per unit of leaf fresh weight.
Namely, because growth conditions likely influence the level of recombinant protein production, because light intensity can influence recombinant protein production, and because optimizing plant growth conditions should be a fundamental approach to increasing production of plant made pharmaceutical proteins, one would have found it obvious to increase plant growth prior to transformation with a nucleic acid of interest (e.g., see Fujiuchi et al, p. 208, col. 2, ¶ 3; see also p. 210, col. 2, ¶ 1).
One would have a reasonable expectation of success in doing so because it was known in the art the 6-BAP can increase growth in 10 different Nicotiana species for the purpose of producing plant based pharmaceutical proteins.
Applicant should note that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (II)(A). 
Thus, regarding the 6-BAP ranges as claimed, it is noted that it was known in the art that the claimed cytokinin can increase growth in 10 different Nicotiana species for producing plant based pharmaceutical proteins. 
As such, testing different concentrations to determine the optimum range would be routine experimentation to one of ordinary skill in the art to produce the highest yield of recombinant protein. The same is true of the timing of the claimed treatment or for light duration and/or duration prior to introduction of a nucleic acid of interest as claimed.
One would have found it prima facie obvious to harvest primary and/or secondary leaves because based on the combination of references as cited above, all leaves would comprise the protein of interest.

	
Response to Arguments 
Applicant traverses the rejection of the claims because the working examples of Michoux are directed to the use of TDZ and because Michoux does not teach that BAP stimulates growth of auxiliary buds or increases secondary biomass, and that Michoux does not teach the range of BAP as instantly claimed (Applicant reply dated 16 August 2022, p. 10, penultimate and last ¶).
These arguments are unpersuasive because Michoux clearly claims the use of 6-BAP to increase growth. Xie makes this fact clearer: the treatment is specifically applicable to increasing growth in tobacco.
Applicant asserts that Michoux does not teach or provide motivation for using cytokinins to increase yield of a heterologous protein (Applicant reply dated 16 August 2022, p. 11, ¶ 2).
This argument is not persuasive because what is lacking in Michoux is remedied by Fujiuchi: treatments prior to transformation with a nucleic acid for protein production have been recognized as an alternative to increasing recombinant protein production by transgenic means (e.g., see p. 207 col. 2, last ¶ bridging p. 208).  
Applicant argues that inherency can only occur if the prior art teaches Nicotiana plants treated with the claimed range of BAP and introducing a nucleic acid sequence encoding a heterologous protein in to the plant (Applicant reply dated 16 August 2022, p. 12, last ¶).
This argument is not persuasive because it was known in the art the 6-BAP leads to increased growth in tobacco leaves. Thus, it necessarily follows that secondary leaf biomass would be increased as claimed. Moreover, and as noted above, the art appreciated the need to increase and/or optimize plant growth prior to transformation.
Applicant argues that one would not consider optimizing BAP concentration because the present application is the first disclosure describing the use and benefit of cytokinin on protein production in plants demonstrating the unknown property of increasing secondary leaf biomass and an unexpected increase in protein yield (Applicant reply dated 16 August 2022, p. 13 section V through p. 14, ¶ 3; see also p. 16, ¶ 3).
This argument is unpersuasive and has been addressed above: Xie et al teach that it was known in the art the 6-BAP can increase growth in 10 different Nicotiana species for producing plant based pharmaceutical proteins (see Abstract; see also Table 1; see p. 21, col. 1, ¶ 1). As the combination or prior art references leads one to practice the methods as claimed, it necessarily follows that increased protein production will occur as a result of increased growth due to 6-BAP treatment.
Applicant asserts that the claimed range of cytokinins is unexpected and unpredictable result in light of the prior art of record and that increasing plant biomass does not predictably lead to an improvement in protein yield (Applicant reply dated 16 August 2022, p. 14, ¶ 4).
This argument is unpersuasive because Applicant has improperly asserted that results are unexpected without proffering any objective evidence to support the assertion. See MPEP 716.01(c)(III). Moreover, all previously cited prior art did not teach 6-BAP treatment on tobacco (e.g., see Applicant reply dated 16 August 2022, p. 7 through 10), and thus would not provide an expectation of success, especially in light of the teachings of Xie.
It is also noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected  ). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." See MPEP 716.02
"A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected . Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). see MPEP 716.02(a)(I).
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) whereas presence of a property not possessed by the prior art is evidence of nonobviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and absence of property which a claimed invention would have been expected to possess based on the teachings of the prior art is evidence of unobviousness. Ex parte Mead Johnson & Co., 227 USPQ 78 (Bd. Pat. App. & Inter. 1985) See MPEP 716.02(a)(II) and (III).	
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992).
Applicant has the burden of explaining the proffered data: "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 716.02(b)(I)-(III).
However, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d)(I).
	Here, one would not consider the results of increasing tobacco secondary leaf biomass by treating with 6-BAP an unexpected result because the art clearly teaches that one may do so (e.g., see Xie).
	Moreover, the alleged unexpected results are not commensurate in scope with what is claimed: the claims are directed to producing any conceivable recombinant protein in mature plants yet the specification only demonstrates that recombinant HA protein is produced in young and secondary leaves as defined by the specification.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662